Citation Nr: 0309159	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  95-42 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO decision that denied the 
veteran's claim for a higher rating for PTSD.  In March 2000, 
the Board remanded the claim to the RO for further 
development.


FINDING OF FACT

The veteran's PTSD is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (38 C.F.R. § 3.159).  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There is 
sufficient evidence of record to decide the claim.  Further, 
there is no prejudice to the veteran in proceeding with this 
appeal as this decision results in a full grant of the 
benefit sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the pendency of his appeal, the criteria for rating 
PTSD were revised.  Prior to November 7, 1996, Diagnostic 
Code 9411 provided that a 70 percent rating is assigned when 
symptoms result in severe impairment of social and industrial 
adaptability.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996); See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).  38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).

Under the newly revised regulations, a 70 percent rating is 
to be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

As an initial matter, the veteran's claim will be reviewed 
from a historical perspective.  VA medical records, dated in 
1994, show that the veteran was homeless and was being 
treated for disabilities, including PTSD.  Specifically, he 
was hospitalized from September to November 1994 for surgical 
treatment of an umbilical hernia.  During the course of his 
hospitalization, it was noted he had increased PTSD symptoms, 
including flashbacks and nightmares.  The veteran admitted he 
hurt himself by punching walls.  It was also noted that he 
had been in and out of treatment for over 5 years, and had 
been on various medications.  

From September to November 1995, the veteran was hospitalized 
at the VA for treatment of PTSD and substance abuse.  He was 
admitted with complaints of increased nightmares which he 
said were related to combat and insomnia.  He said he was 
afraid he was going to hurt his family, and was unable to 
control his impulses due to PTSD.  During the course of his 
hospitalization, he reported having worked as a construction 
worker and a carpenter, and it was noted he had been 
unemployed since 1987. 

VA outpatient treatment records, dated in 1997, show that the 
veteran received regular treatment for psychiatric and 
addiction problems.  It was also noted he was taking 
psychotropic medication.  In January 1997, the veteran was 
hospitalized at the VA for treatment of PTSD.  He reported 
having symptoms including recurrent nightmares, flashbacks, 
and auditory and visual hallucinations.  During the course of 
treatment, he related, that the longest time he held a full-
time job was for 6 months.  He said his last occupation was 
in the field of construction.  He said he was currently 
unemployed.

VA outpatient treatment records, dated in 1998 and 1999, show 
that the veteran received psychiatric treatment for anxiety 
and substance abuse. 

A July 2000 VA psychiatric examination report shows that the 
veteran reported he was on medication and had not had any 
inpatient treatment for the last three years.  On mental 
status examination, he had no impairment of thought process 
or communication.  He denied hallucinations or delusions.  
His behavior was appropriate during the interview.  He denied 
suicidal or homicidal thoughts.  He maintained adequate 
personal hygiene and activities of daily living.  He was 
oriented to person, place, and time.  His memory was 
generally intact for recent and remote events.  He had no 
obsessive or ritualistic behavior.  His rate and flow of 
speech was relevant and coherent.  He denied panic attacks.  
It was noted he continued to have sleep patterns which were 
effected by his combat experiences.  The diagnoses included 
PTSD.  The GAF score was 50. 

By a September 2000 RO decision, the veteran was granted a 
total rating based on individual unemployability, effective 
December 1, 1994.  (It is noted that the veteran's service-
connected disabilities consist of PTSD, residuals of shell 
fragment wounds to the right shoulder and right thigh, scars, 
and hepatitis C.)

In October 2001, the veteran was hospitalized at the VA for 6 
days, with complaints of increased nightmares and depression, 
intrusive thoughts about Vietnam, and fear of hurting himself 
and others.  He said he had increased symptoms since the 
terrorist attack on the World Trade Center.  Following an 
examination, the diagnoses included PTSD.  The GAF score was 
40. 

From January to February 2002, the veteran was hospitalized 
for 19 days at a VA facility for treatment of PTSD.  He had 
increasing complaints of sleep disturbances and flashbacks 
related to his Vietnam service and problems with anger.  It 
was noted he had been out of medication for about 1 month.  
Since his last discharge from the hospital, he reported, he 
had further legal problems.  He said he had charges filed 
against him for aggravated assault of a police officer.  As 
for the veteran's psychiatric history, it was noted he had 
been an inpatient (for treatment of PTSD) in 1986, 1995, 
2001, and 2002, and had also been receiving outpatient 
treatment.  During the course of his hospitalization.  It was 
noted that his condition at hospital discharge was stable.  
He was sleeping better and his auditory hallucinations were 
better.  He was still having episodic nightmares and 
intrusive thoughts about Vietnam.  He was neither suicidal 
nor homicidal.  He was oriented and his insight and judgment 
were intact.  At discharge, the Axis I diagnoses were chronic 
PTSD, and alcohol and cocaine abuse.  His GAF score was noted 
as 40. 

In June 2002, the veteran underwent a VA psychiatric 
examination.  It was noted that a claims folder was not 
available for review in conjunction with the examination.  
The veteran said he had been unemployed since his service 
discharge.  He said he was currently in his second marriage.  
He also reported having difficulty with irritability, anger, 
and controlling his temper.  He said he had a sense of social 
alienation.  On mental status evaluation, the veteran was 
polite and cooperative.  He was not in acute distress.  His 
affect was appropriate and unconstricted.  His mood appeared 
to be within normal limits.  He was alert, oriented, and 
coherent.  There were no evident signs of a psychosis.  He 
described his problems, symptoms, and experiences with 
apparent candor and sincerity.  The diagnoses were PTSD and 
the GAF score was noted as 50 for the past year. 

In sum, a review of the claims shows that the veteran has 
both psychiatric and physical problems.  Specifically, he has 
PTSD and several combat wounds of the shoulder and thigh.  He 
has work experience in the field of construction and 
carpentry but has not worked since 1987.  Regardless of the 
veteran's significant physical problems, it must be 
acknowledged that the veteran's service-connected PTSD, 
alone, has resulted in lengthy and frequent periods of 
hospitalization as well as outpatient treatment.  While he is 
currently in his second marriage, he has reported that he 
feels a sense of social alienation and has difficulty 
controlling his anger and irritability.  Notably, the veteran 
recently reported he had an altercation with a police 
officer.  With due consideration of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's service-connected PTSD results in total impairment.  
An increased rating, to 100 percent, is granted under the old 
criteria based on the veteran's inability to obtain or retain 
employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.132, Code 
9411 (1996); See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).  

In reaching this determination, the record establishes some 
conflicts in the record.  His GAF score has varied from 40 to 
50, a significant distinction.  However, the June 2002 
examination report is accorded less probative value.  The 
examiner established that he did not have access to the file.  
At best, the examination report resulted in a snapshot in 
time.  Against this background, the 2002 VA hospital report 
was prepared after an extended period of hospitalization.  
The Board concludes that the most probative evidence consists 
of the VA hospital reports rather than the VA examination 
reports.


ORDER

A 100 percent rating for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

